Exhibit 10.2 

 

GUIDED THERAPEUTICS, INC.

Up to 25,178,123 Shares of Common Stock

25,178,123 Warrants to Purchase up to 8,392,708 Shares of Common Stock

Up to 8,392,708 Shares of Common Stock Underlying Warrants

PLACEMENT AGENT AGREEMENT

November 26, 2014

Olympus Securities LLC
405 Lexington Avenue
New York, NY 10174
(facsimile) 973-575-0730

Ladies and Gentlemen:

Guided Therapeutics, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell, pursuant to the terms and conditions of this Placement Agent
Agreement (this “Agreement”) and Subscription Agreements in the form of Exhibit
A attached hereto (the “Subscription Agreements”) entered into with the
purchasers identified therein (each a “Purchaser” and, collectively, the
“Purchasers”), (i) to the Purchasers, up to an aggregate of 25,178,123 shares
(the “Shares”) of common stock, par value $0.001 per share (the “Common Stock”),
of the Company, accompanied by a warrant (a “Purchaser Warrant”), in the form
attached hereto as Exhibit B, to purchase one-half of a share of Common Stock (a
“Purchaser Warrant Share” and, together with the Shares and the Purchaser
Warrant Share, the “Securities”), and (ii) to Olympus Securities LLC (the
“Placement Agent”), up to four and one-half percent (4.5%) of the total number
of Shares and Purchaser Warrants sold to the Purchasers under the Subscription
Agreements (which total number shall not include the exercise of any Purchaser
Warrants or the issuance of any Purchaser Warrant Shares). The Company hereby
confirms its agreement with the Placement Agent to act as Placement Agent in
accordance with the terms and conditions hereof.

The Company and the Placement Agent hereby confirm their agreement as follows:

1.                   Registration Statement and Prospectus. The Company has
prepared and filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1 (Registration File No.
333-198733) under the Securities Act of 1933 (the “Securities Act”), which
became effective on November 19, 2014, for the registration under the Securities
Act of the Securities. At the time of such filing, the Company met the
requirements of Form S-1 under the Securities Act. The Company will file with
the Commission pursuant to Rules 430A, 430B and 424(b), as applicable, under the
Securities Act, and the rules and regulations (the “Rules and Regulations”) of
the Commission promulgated thereunder, a Prospectus included in such
registration statement relating to the registration and sale of the Securities.
Such registration statement, including the exhibits thereto, as amended at the
date of this Agreement, is hereinafter called the “Registration Statement”; such
prospectus in the form in which it appears in the Registration Statement is
hereinafter called the “Preliminary Prospectus”; and the amended or supplemented
form of prospectus, in the form in which it will be filed with the Commission
pursuant to Rules 430A, 430B and 424(b), as applicable (including the
Preliminary Prospectus as so amended or supplemented) is hereinafter called the
“Prospectus.”

2.                   Agreement to Act as Placement Agent; Placement of the
Securities. On the basis of the representations, warranties and agreements of
the Company herein contained, and subject to all the terms and conditions of
this Agreement:

(a)                 The Company hereby authorizes the Placement Agent to act as
its exclusive agent to solicit offers for the purchase of all or part of the
Securities from the Company in connection with the proposed offering in the
United States of the Securities (the “Offering”). Until the earlier of Closing
Date (as defined in Section 5 below) or 45 days from the date hereof, or earlier
upon termination of this Agreement pursuant to Section 10, the Company shall
not, without the prior written consent of the Placement Agent, solicit or accept
offers in the United States (or outside the United States if such solicitation
or acceptance relates to Securities included in the Registration Statement) to
purchase any securities otherwise than through the Placement Agent.

(b)                 The Company hereby acknowledges that the Placement Agent has
agreed, as agent of the Company, to use its “best efforts” to solicit offers to
purchase the Securities from the Company on the terms and subject to the
conditions set forth in the Prospectus. The Placement Agent shall use reasonable
efforts to assist the Company in obtaining performance by each Purchaser whose
offer to purchase Securities has been solicited by the Placement Agent and
accepted by the Company, but the Placement Agent shall not, except as otherwise
provided in this Agreement, be obligated to disclose the identity of any
potential purchaser or have any liability to the Company in the event any such
purchase is not consummated for any reason. Under no circumstances will the
Placement Agent be obligated to underwrite or purchase any Securities for its
own account and, in soliciting purchases of the Securities; the Placement Agent
shall act solely as the Company’s agent and not as principal.

(c)                 Subject to the provisions of this Section 2, offers for the
purchase of the Securities may be solicited by the Placement Agent as agent for
the Company at such times and in such amounts as the Placement Agent deems
advisable. The Placement Agent shall communicate to the Company, orally or in
writing, each reasonable offer to purchase Securities received by it as agent of
the Company. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part. The Placement
Agent shall have the right, in its discretion reasonably exercised, without
notice to the Company, to reject any offer to purchase Securities received by
it, in whole or in part, and any such rejection shall not be deemed a breach of
this Agreement.

(d)                 Each Share and Purchaser Warrant is being sold to the
Purchasers at a combined offering price of $0.225 per Share (the “Offering
Price”). The purchases of the Shares and Warrants by the Purchasers shall be
evidenced by the execution of Subscription Agreements by each of the Purchasers
and the Company.

(e)                 As compensation for services rendered, on the Closing Date,
the Company shall pay to the Placement Agent by wire transfer of immediately
available funds to an account or accounts designated by the Placement Agent, an
aggregate amount equal to the lesser of (i) $600,000 or (ii) the sum of (a) 8%
of the gross proceeds received by the Company from the sale of the Shares and
Purchaser Warrants to parties other than Company-introduced Purchasers plus (b)
4% of the gross proceeds received by the Company from the sale of the Shares and
Purchaser Warrants to Company-introduced Purchasers (whether introduced prior to
or at any time during the term of the engagement of the Placement Agent) on such
Closing Date. A list of Company-introduced Purchasers is attached hereto as
Exhibit 2(e). For the purposes of Section 2(e) and 2(f), gross proceeds shall
equal the aggregate of the Purchasers’ Subscription Amounts (as defined in the
Subscription Agreements) whether paid in cash, the extinguishment of notes
issued by the Company or otherwise for the relevant group of Purchasers.

(f)                  On the Closing Date and as a condition precedent to the
sale of such Securities, the Company hereby agrees to issue and sell to the
Placement Agent or its designees, as determined by the Placement Agent, warrants
(the “Placement Agent Warrants”) to purchase shares of Common Stock equal to
4.5% of the total shares of common stock sold to the Purchasers. The exercise of
Purchaser Warrants or the issuance of Purchaser Warrant Shares will not
constitute a sale of Securities for the purposes of this Section 2(f). The
Placement Agent’s Warrant agreement, in the form attached hereto as Exhibit C
(the “Placement Agent’s Warrant Agreement”), shall be exercisable, in whole or
in part, commencing upon the one-year anniversary and expiring on the five-year
anniversary of the date of the commencement of sales of the Offering at an
exercise price per share of equal to 125% of the lowest price paid for the
Securities in the Offering. The Placement Agent’s Warrant and the shares of
Common Stock issuable upon exercise thereof are hereinafter referred to together
as the “Placement Agent’s Securities”. The Placement Agent understands and
agrees that there are significant restrictions pursuant to Financial Industry
Regulatory Agency (“FINRA”) Rule 5110 against transferring the Placement Agent’s
Warrant and the underlying shares of Common Stock during the 180 days after the
commencement of sales of the Offering and by its acceptance thereof shall agree
that it will not sell, transfer, assign, pledge or hypothecate the Placement
Agent’s Warrant, or any portion thereof, or be the subject of any hedging, short
sale, derivative, put or call transaction that would result in the effective
economic disposition of such securities for a period of 360 days following the
commencement of sales of the Offering to anyone other than (i) an underwriter or
a selected dealer in connection with the Offering, or (ii) a bona fide officer
or partner of the Placement Agent or of any such underwriter or selected dealer;
and only if any such transferee agrees to the foregoing lock-up restrictions.
Delivery of the Placement Agent’s Warrant Agreement shall be made on the Closing
Date and shall be issued in the name or names and in such authorized
denominations as the Placement Agent may request. Additionally, the Placement
Agent understands and agrees that none of the Placement Agent’s Securities shall
carry with them any “demand registration rights”, “piggyback registration
rights” or any other right which would require the Company to include any or all
of the Placement Agent’s Securities to be included on a registration statement
to be filed with the U.S. Securities and Exchange Commission.

(g)                 No Securities that the Company has agreed to sell pursuant
to this Agreement and the Subscription Agreements shall be deemed to have been
purchased and paid for, or sold by the Company, until such Securities shall have
been delivered to the Purchaser thereof against payment by such Purchaser. If
the Company shall default in its obligations to deliver Securities to a
Purchaser whose offer it has accepted, the Company shall indemnify and hold the
Placement Agent harmless against any loss, claim, damage or expense arising from
or as a result of such default by the Company in accordance with the procedures
set forth in Section 8(c) herein.

3.                   Representations and Warranties of the Company Regarding the
Offering.

(a) The Company represents and warrants to, and agrees with, the Placement
Agent, as of the date hereof and as of the Closing Date, except as otherwise
indicated, as follows:

(i)                   The Registration Statement contains or incorporates by
reference all exhibits and schedules as required by the Securities Act. Each of
the Registration Statement and any post-effective amendment thereto, at the time
it became effective, complied in all material respects with the Securities Act
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
applicable Rules and Regulations and did not and, as amended or supplemented, if
applicable, will not, as of the date thereof, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Preliminary
Prospectus and the Prospectus, each as of its respective date, comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Preliminary Prospectus and the
Prospectus, as amended or supplemented, did not and will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Time of Sale
Disclosure Package (as defined herein) as of the date hereof, at the Closing
Date, and the Prospectus, as amended or supplemented, as of its date, at the
time of filing pursuant to Rule 424(b) under the Securities Act and at the
Closing Date, does not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The foregoing representations and warranties in
this Section 3(a)(i) shall not apply to information contained in or omitted from
the Registration Statement, the Preliminary Prospectus or the Prospectus in
reliance upon, or in conformity with, written information furnished to the
Company by the Placement Agent specifically for use in the preparation thereof,
which written information is described in Section 8(f) hereof. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period.

(ii)                 The Company has not distributed any prospectus or other
offering material in connection with the offering and sale of the Securities
other than the Time of Sale Disclosure Package.

(iii)                                (A) The Company has provided a copy to the
Placement Agent of each Issuer Free Writing Prospectus (as defined below) used
in the sale of the Securities.  The Company has filed all Issuer Free Writing
Prospectuses required to be so filed with the Commission, and no order
preventing or suspending the effectiveness or use of any Issuer Free Writing
Prospectus is in effect and no proceedings for such purpose have been instituted
or are pending, or, to the knowledge of the Company, are contemplated or
threatened by the Commission.  When taken together with the rest of the Time of
Sale Disclosure Package or the Prospectus, since its first use and at all
relevant times since then, no Issuer Free Writing Prospectus has, does or will
include (1) any untrue statement of a material fact or omission to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or (2) information
that conflicted, conflicts or will conflict with the information contained in
the Registration Statement or the Prospectus. The representations and warranties
set forth in the immediately preceding sentence shall not apply to statements in
or omissions from the Time of Sale Disclosure Package, the Prospectus or any
Issuer Free Writing Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for use
in the preparation thereof.  As used in this paragraph and elsewhere in this
Agreement:

 

(1)         “Time of Sale Disclosure Package” means the Prospectus most recently
filed with the Commission before the time of this Agreement, including any
preliminary prospectus supplement deemed to be a part thereof, and each Issuer
Free Writing Prospectus.

 

(2)         “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act, relating to the
Securities that (A) is required to be filed with the Commission by the Company,
or (B) is exempt from filing pursuant to Rule 433(d)(5)(i) or (d)(8) under the
Securities Act, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) under the Securities Act.

 

(B)         At the time of filing of the Registration Statement and at the date
hereof, the Company was not and is not an “excluded issuer” as defined in Rule
164 under the Securities Act.

 

(C)         Each Issuer Free Writing Prospectus satisfied, as of its issue date
and at all subsequent times through the Prospectus Delivery Period (as defined
below in Section 4(a)(i)), all other conditions as may be applicable to its use
as set forth in Rules 164 and 433 under the Securities Act, including any
legend, record-keeping or other requirements..

(iv)               The financial statements of the Company, together with the
related notes, included in the Registration Statement, the Time of Sale
Disclosure Package and the Prospectus comply in all material respects with the
applicable requirements of the Securities Act and fairly present in all material
respects the financial condition of the Company as of the dates indicated and
the results of operations and changes in cash flows for the periods therein
specified in conformity with U.S. generally accepted accounting principles
consistently applied throughout the periods involved, except as otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by United
States generally accepted accounting principles; and the supporting schedules
included in the Registration Statement and the Time of Sale Disclosure Package
present fairly in all material respects the information required to be stated
therein. No other financial statements, pro forma financial information or
schedules are required under the Securities Act to be included in the
Registration Statement, the Time of Sale Disclosure Package or the Prospectus.

(v)                 To the Company’s knowledge, UHY LLP, which has expressed its
opinion with respect to the financial statements and schedules included in the
Registration Statement, is an independent public accounting firm with respect to
the Company within the meaning of the Securities Act and the Rules and
Regulations.

(vi)               The Company had a reasonable basis for, and made in good
faith, each “forward-looking statement” (within the meaning of Section 27A of
the Securities Act or Section 21E of the Exchange Act) contained in the
Registration Statement, the Time of Sale Disclosure Package and the Prospectus,
in each case at the time such “forward-looking statement” was made.

(vii)              All statistical or market-related data included in the
Registration Statement, the Time of Sale Disclosure Package or the Prospectus,
are based on or derived from sources that the Company reasonably believes to be
reliable and accurate, and the Company has obtained the written consent to the
use of such data from such sources, to the extent required, other than such
consents the failure of which to obtain is not reasonably likely to result in a
Material Adverse Effect (as defined below in Section 4(a)(i)).

(viii)            The Common Stock is registered pursuant to Section 12(g) of
the Exchange Act and is traded on the OTC Marketplace (OTCQB) and OTC Bulletin
Board. Except as set forth in the Registration Statement, the Time of Sale
Disclosure Package and the Prospectus, there is no action pending by the Company
or, to the Company’s knowledge, to delist the Common Stock, nor has the Company
received any notification that the FINRA is contemplating terminating, halting
or suspending trading.

(ix)               The Company has not taken, directly or indirectly, any action
that is designed to or that has constituted or that would reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale of the Shares and Purchaser
Warrants.

(x)                 The Company is not and, after giving effect to the offering
and sale of the Shares and Purchaser Warrants and the application of the net
proceeds thereof, will not be an “investment company,” as such term is defined
in the Investment Company Act of 1940, as amended.

(b)                 Any certificate signed by any officer of the Company and
delivered to the Placement Agent or to the Placement Agent’s counsel shall be
deemed a representation and warranty by the Company to the Placement Agent as to
the matters covered thereby.

4.                   Representations and Warranties Regarding the Company.

(a)                 The Company represents and warrants to and agrees with, the
Placement Agent, as of the date hereof and as of the Closing Date, except as set
forth in the Registration Statement, the Time of Sale Disclosure Package or the
Prospectus, as follows:

(i)                   Each of the Company and its subsidiaries has been duly
organized and is validly existing as a corporation or other entity in good
standing under the laws of its jurisdiction of organization. Each of the Company
and its subsidiaries has the power and authority (corporate or otherwise) to own
its properties and conduct its business as currently being carried on and as
described in the Registration Statement, the Time of Sale Disclosure Package and
the Prospectus, and is duly qualified to do business as a foreign corporation or
other entity in good standing in each jurisdiction in which it owns or leases
real property or in which the conduct of its business makes such qualification
necessary and in which the failure to so qualify would have or is reasonably
likely to result in a material adverse effect upon the business, properties,
operations, financial condition or results of operations of the Company and its
subsidiaries, taken as a whole, or in its ability to perform its obligations
under this Agreement (“Material Adverse Effect”). The Company has no
“significant subsidiary” (as such term is defined in Rule 1-02 of Regulation S-X
promulgated under the Securities Act).

(ii)                 The Company has the power and authority to enter into this
Agreement and each of the Subscription Agreements and to perform and to
discharge its obligations hereunder and thereunder. This Agreement and each of
the Subscription Agreements have been duly authorized, executed and delivered by
the Company, and constitute a valid, legal and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.

(iii)                The execution, delivery and performance of this Agreement
and the Subscription Agreements and the consummation of the transactions herein
contemplated will not (A) result in a breach or violation of any of the terms
and provisions of, or constitute a default under, any law, order, rule or
regulation to which the Company or any subsidiary is subject, or by which any
property or asset of the Company or any subsidiary is bound, except to the
extent such breach, violation or default is not reasonably likely to have a
Material Adverse Effect, (B) conflict with, result in any violation or breach
of, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any right of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) (a “Default Acceleration Event”) of, any agreement, lease, credit
facility, debt, note, bond, mortgage, indenture or other instrument (the
“Contracts”) or obligation or other understanding to which the Company or any
subsidiary is a party or by which any property or asset of the Company or any
subsidiary is bound, except to the extent that such conflict, default or Default
Acceleration Event is not reasonably likely to result in a Material Adverse
Effect, or (C) result in a breach or violation of any of the terms and
provisions of, or constitute a default under, the Company’s Restated Certificate
of Incorporation, as amended or the Company’s Amended and Restated Bylaws.

(iv)               Neither the Company nor any of its subsidiaries is in
violation, breach or default under its articles of incorporation, as amended,
by-laws, as amended, or other equivalent organizational or governing documents,
except where the violation, breach or default in the case of a subsidiary of the
Company is not reasonably likely to result in a Material Adverse Effect.

(v)                 No consents, approvals, orders, authorizations or filings
are required on the part of the Company and its subsidiaries in connection with
the execution, delivery or performance of this Agreement, the Subscription
Agreements and the issuance and sale of any of the Securities, except (A) the
registration under the Securities Act of the Securities, (B) such consents,
approvals, authorizations, registrations or qualifications as may be required
under the Exchange Act, state or foreign securities or Blue Sky laws and the
rules of FINRA in connection with the placement and distribution of the
Securities by the Placement Agent and (C) such consents, approvals, orders,
authorizations and filings, in each case, the failure of which to make or obtain
is not reasonably likely to result in a Material Adverse Effect.

(vi)               The Company has an authorized capitalization as set forth in
the Registration Statement, the Time of Sale Disclosure Package and the
Prospectus. All of the issued and outstanding shares of capital stock of the
Company are duly authorized and validly issued, fully paid and non-assessable,
and have been issued in compliance with all applicable federal and state
securities laws, and conform in all material respects to the description thereof
in the Registration Statement, the Time of Sale Disclosure Package and the
Prospectus. All of the issued shares of capital stock of each subsidiary of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims. Except for the issuances
of options or restricted stock in the ordinary course of business, since the
respective dates as of which information is provided in the Registration
Statement, the Time of Sale Disclosure Package or the Prospectus, the Company
has not entered into or granted any convertible or exchangeable securities,
options, warrants, agreements, contracts or other rights in existence to
purchase or acquire from the Company any shares of the capital stock of the
Company. The Securities to be issued and sold by the Company to the Purchasers
hereunder and under the Subscription Agreements have been duly authorized and,
when issued, will be validly issued, fully paid and non-assessable, will be
issued in compliance with all applicable federal and state securities laws, and,
except as otherwise set forth in the Registration Statement, the Time of Sale
Disclosure Package and the Prospectus, will be free of preemptive, registration
or similar rights and will conform to the description of the capital stock of
the Company contained in the Registration Statement, the Time of Sale Disclosure
Package and the Prospectus. The Shares and Purchaser Warrants, when issued, will
conform in all material respects to the descriptions thereof set forth in the
Registration Statement, the Time of Sale Disclosure Package and the Prospectus.
The Placement Agent’s Securities to be issued have been duly authorized and,
when issued, will be validly issued, fully paid and non-assessable, will be
issued in compliance with all applicable federal and state securities laws and,
except as otherwise set forth in the Registration Statement, the Time of Sale
Disclosure Package and the Prospectus, will be free of preemptive, registration
or similar rights.

(vii)              Each of the Company and its subsidiaries has (A) filed all
returns (as hereinafter defined) required to be filed with taxing authorities
prior to the date hereof or has duly obtained extensions of time for the filing
thereof and (B) paid all taxes (as hereinafter defined) shown as due on such
returns that were filed and has paid all taxes imposed on or assessed against
the Company or such respective subsidiary, except, in all cases, for any such
amounts that the Company or any subsidiary is contesting in good faith and
except in any case in which the failure to so file or pay would not reasonably
be expected to have a Material Adverse Effect. The provisions for taxes payable,
if any, shown on the financial statements filed with or as part of the
Registration Statement are sufficient for all accrued and unpaid taxes, whether
or not disputed, and for all periods to and including the dates of such
consolidated financial statements. No issues have been raised and are currently
pending by any taxing authority in connection with any of the returns or taxes
asserted as due from the Company or its subsidiaries, and no waivers of statutes
of limitation with respect to the returns or collection of taxes have been given
by or requested from the Company or its subsidiaries. The term “taxes” mean all
federal, state, local, foreign, and other net income, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, license, lease,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, windfall profits, customs, duties or other
taxes, fees, assessments, or charges of any kind whatever, together with any
interest and any penalties, additions to tax, or additional amounts with respect
thereto. The term “returns” means all returns, declarations, reports,
statements, and other documents required to be filed in respect to taxes.

(viii)            Since the respective dates as of which information is given
(including incorporated by reference) in the Registration Statement, the Time of
Sale Disclosure Package or the Prospectus, (a) neither the Company nor any of
its subsidiaries has incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions other than in the ordinary
course of business, (b) the Company has not declared or paid any dividends or
made any distribution of any kind with respect to its capital stock, (c) there
has not been any change in the capital stock of the Company or any of its
subsidiaries (other than a change in the number of outstanding shares of Common
Stock due to the issuance of shares upon the exercise of outstanding options,
warrants, convertible preferred stock or convertible notes or the issuance of
restricted stock awards or restricted stock units under the Company’s existing
stock awards plan, or any new grants thereof in the ordinary course of
business), (d) there has not been any material change in the Company’s long-term
or short-term debt, and (e) there has not been a Material Adverse Effect.

(ix)               Except as a set forth in the Registration Statement, the Time
of Sale Disclosure Package and the Prospectus, there is not pending or, to the
knowledge of the Company, threatened, any action, lawsuit or proceeding to which
the Company or any of its subsidiaries is a party or of which any property or
assets of the Company or its subsidiaries is the subject before or by any court
or governmental agency, authority or body, or any arbitrator or mediator, that
is reasonably likely to result in a Material Adverse Effect or adversely affect
the consummation of the transactions contemplated by this Agreement.

(x)                 The Company and each of its subsidiaries holds, and is in
compliance with, all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates and orders (“Permits”) of any governmental or
self-regulatory agency, authority or body required for the conduct of its
business, and all such Permits are in full force and effect, in each case,
except where the failure to hold, or comply with, any such Permits is not
reasonably likely to result in a Material Adverse Effect.

(xi)               The Company and its subsidiaries have good and marketable
title to all property (whether real or personal) described in the Registration
Statement, the Time of Sale Disclosure Package and the Prospectus as being owned
by them that is material to the business of the Company, in each case free and
clear of all liens, claims, security interests, other encumbrances or defects,
except those that are described in the Registration Statement, the Time of Sale
Disclosure Package and the Prospectus or those that are not reasonably likely to
result in a Material Adverse Effect. The property held under lease by the
Company and its subsidiaries is held by them under valid, subsisting and
enforceable leases with only such exceptions with respect to any particular
lease as do not interfere in any material respect with the conduct of the
business of the Company and its subsidiaries.

(xii)              The Company and each of its subsidiaries owns or possesses or
has valid right to use all patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, inventions, trade secrets and similar rights
(“Intellectual Property”) necessary for the conduct of the business of the
Company and its subsidiaries as currently carried on and as described in the
Registration Statement, the Time of Sale Disclosure Package and the Prospectus.
To the knowledge of the Company, no action or use by the Company or any of its
subsidiaries will involve or give rise to any infringement of, or license or
similar fees for, any Intellectual Property of others, except where such action,
use, license or fee is not reasonably likely to result in a Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received any notice
alleging any such infringement or fee.

(xiii)            The Company and each of its subsidiaries has complied with, is
not in violation of, and has not received any notice of violation relating to
any law, rule or regulation relating to the conduct of its business, or the
ownership or operation of its property and assets, including, without
limitation, (A) the Currency and Foreign Transactions Reporting Act of 1970, as
amended, or any money laundering laws, rules or regulations, (B) any laws, rules
or regulations related to health, safety or the environment, including those
relating to the regulation of hazardous substances, (C) the Sarbanes-Oxley Act
and the rules and regulations of the Commission thereunder, (D) the Foreign
Corrupt Practices Act of 1977 and the rules and regulations thereunder, and (E)
the Employment Retirement Income Security Act of 1974 and the rules and
regulations thereunder, in each case, except where the failure to be in
compliance is not reasonably likely to result in a Material Adverse Effect.

(xiv)            Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, employee, representative, agent
or affiliate of the Company or any of its subsidiaries is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Shares contemplated hereby,
or lend, contribute or otherwise make available such proceeds to any person or
entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(xv)             The Company and each of its subsidiaries carries, or is covered
by, insurance in such amounts and covering such risks as, in the Company’s
reasonable judgment, is adequate for the conduct of its business and the value
of its properties and as is customary for similarly sized companies engaged in
similar businesses in similar industries.

(xvi)            No labor dispute with the employees of the Company or any of
its subsidiaries exists or, to the knowledge of the Company, is imminent, that
is reasonably likely to result in a Material Adverse Effect

(xvii)          Except as set forth in the Registration Statement, the Time of
Sale Disclosure Package and the Prospectus, neither the Company, its
subsidiaries nor, to its knowledge, any other party is in violation, breach or
default of any Contract that is reasonably likely to result in a Material
Adverse Effect

(xviii)         No supplier, customer, distributor or sales agent of the Company
has notified the Company that it intends to discontinue or decrease the rate of
business done with the Company, except where such decrease is not reasonably
likely to result in a Material Adverse Effect.

(xix)            There are no claims, payments, issuances, arrangements or
understandings for services in the nature of a finder’s, consulting or
origination fee with respect to the introduction of the Company to the Placement
Agent or the sale of the Securities and the Placement Agent’s Securities
hereunder or any other arrangements, agreements, understandings, payments or
issuances with respect to the Company that may affect the Placement Agent’s
compensation, as determined by FINRA.

(xx)             Except as set forth in the Registration Statement, the Time of
Sale Disclosure Package and the Prospectus, the Company has not made any direct
or indirect payments (in cash, securities or otherwise) to (i) any person, as a
finder’s fee, investing fee or otherwise, in consideration of such person
raising capital for the Company or introducing to the Company persons who
provided capital to the Company, (ii) any FINRA member, or (iii) any person or
entity that has any direct or indirect affiliation or association with any FINRA
member within the 12-month period prior to the date on which the Registration
Statement was filed with the Commission (“Filing Date”) or thereafter.

(xxi)            None of the net proceeds of the offering will be paid by the
Company to any participating FINRA member or any affiliate or associate of any
participating FINRA member, except as specifically authorized herein.

(xxii)          Except as set forth in the Registration Statement, the Time of
Sale Disclosure Package and the Prospectus, to the Company’s knowledge, no (i)
officer or director of the Company or its subsidiaries, (ii) owner of 5% or more
of the Company’s unregistered securities or that of its subsidiaries or (iii)
owner of any amount of the Company’s unregistered securities acquired within the
180-day period prior to the Filing Date, has any direct or indirect affiliation
or association with any FINRA member. The Company will advise the Placement
Agent and its counsel if it becomes aware that any officer, director or
stockholder of the Company or its subsidiaries is or becomes an affiliate or
associated person of a FINRA member participating in the Offering.

(xxiii)         Other than the Placement Agent, no person has the right to act
as a placement agent, an underwriter or as a financial advisor to the Company in
connection with the transactions contemplated hereby.

(xxiv)        The statements set forth in the Registration Statement, the Time
of Sale Disclosure Package and the Prospectus under the caption “Description of
Securities,” insofar as they purport to constitute a summary of the terms of
each of the Securities and documents referred to therein, are accurate, complete
and fair descriptions of such Securities and documents.

(xxv)          Except as set forth or incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package and the Prospectus,
there are no contracts, agreements or understandings between the Company and any
person granting such person the right (other than rights which have been waived
in writing or otherwise satisfied) to require the Company to file a registration
statement under the Securities Act with respect to any securities of the Company
owned or to be owned by such person or to require the Company to include such
securities in the securities registered pursuant to the Registration Statement
or in any securities being registered pursuant to any other registration
statement filed by the Company under the Securities Act.

(xxvi)        Except as set forth or incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package and the Prospectus,
the Company has not sold or issued any shares of Common Stock during the
six-month period preceding the date of the Prospectus, including any sales
pursuant to Rule 144A under, or Regulations D or S of, the Securities Act, other
than shares issued pursuant to employee benefit plans, stock option plans or
other employee compensation plans or pursuant to outstanding options, rights or
warrants.

(xxvii)       The Company and each of its subsidiaries (i) are in compliance
with all, and have not violated any, laws, regulations, ordinances, rules,
orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international,
national, state, provincial, regional, or local authority, relating to the
protection of human health or safety, the environment, or natural resources, or
to hazardous or toxic substances or wastes, pollutants or contaminants
(including, without limitation, all health and safety laws) (“Environmental
Laws”) applicable to such entity, which compliance includes, without limitation,
obtaining, maintaining and complying with all permits and authorizations and
approvals required by Environmental Laws to conduct their respective businesses
as described in the Registration Statement, the Time of Sale Disclosure Package
and the Prospectus, except where the failure to comply would not, singularly or
in the aggregate, have a Material Adverse Effect, and (ii) have not received
notice of any actual or alleged violation of Environmental Laws, or of any
potential liability for or other obligation concerning the presence, disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants.

(A)     There are no proceedings that are pending, or known to be contemplated,
against the Company or any of its subsidiaries under Environmental Laws in which
a governmental authority is also a party.

(B)     The Company and its subsidiaries are not aware of any existing
liabilities concerning hazardous or toxic substances or wastes, pollutants or
contaminants that could reasonably be expected to have a Material Adverse Effect
on the capital expenditures, earnings or competitive position of the Company and
its subsidiaries.

(C)     To the knowledge of the Company, no property which is or has been owned,
leased, used, operated or occupied by the Company or its subsidiaries has been
designated as a Superfund site pursuant to the Comprehensive Environmental
Response, Compensation of Liability Act of 1980, as amended (42 U.S.C. Section
9601, et. seq.), or otherwise designated as a contaminated site under applicable
state or local law.

(xxviii)     Except as disclosed in the Company’s most recent annual report on
Form 10-K and quarterly report on Form 10-Q, the Company maintains a system of
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the Exchange Act) that complies in all material respects with
the requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with U.S. generally accepted accounting principles.

(xxix)        Since the date of the latest audited financial statements included
in the Registration Statement, the Time of Sale Disclosure Package and the
Prospectus, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(xxx)          Except as disclosed in the Company’s most recent annual report on
Form 10-K and quarterly report on Form 10-Q, the Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
Company’s principal executive officer and principal financial officer by others
within those entities.

(xxxi)        The operations of the Company and its subsidiaries are being
conducted in material compliance with applicable employment laws, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Employee Benefit Laws”) and no action, lawsuit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its subsidiaries with respect to the
Employee Benefit Laws is pending or, to the knowledge of the Company, threatened
that is reasonable likely to result in a Material Adverse Effect.

(xxxii)       Neither the Company nor any of its subsidiaries or affiliates, nor
any director, officer, or employee, nor, to the Company’s knowledge, any agent
or representative of the Company or of any of its subsidiaries or affiliates,
has taken any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates conduct their businesses in compliance in all
material respects with applicable anti-corruption laws and have instituted and
maintain and will continue to maintain policies and procedures designed to
promote and achieve compliance in all material respects with such laws and with
the representation and warranty contained herein.

5.                   The Closing. The time and date of closing and delivery of
the documents required to be delivered to the Placement Agent pursuant to
Sections 6 and 7 hereof shall be at 10:00 A.M., Eastern Daylight Time, on
December 15, 2014, or at such time as the parties may mutually agree (the
“Closing Date”) at the office of Sanders Ortoli Vaughn-Flam Rosenstadt LLP, 501
Madison Avenue, New York NY 10022.

6.                   Covenants.

(a)                 The Company covenants and agrees with the Placement Agent as
follows:

(i)                   To prepare the Prospectus in a form approved by the
Placement Agent and to file such Prospectus pursuant to Rule 424(b) under the
Securities Act not later than the Commission’s close of business on the second
business day following the execution and delivery of this Agreement, or, if
applicable, such earlier time as may be required by Rule 430A(a)(3) under the
Securities Act.

(ii)                 During the period beginning on the date hereof and ending
on the date that the Prospectus is no longer required by law to be delivered in
connection with sales by an underwriter or dealer (the “Prospectus Delivery
Period”), prior to amending or supplementing the Registration Statement, the
Time of Sale Disclosure Package or the Prospectus, the Company shall furnish to
the Placement Agent for review and comment a copy of each such proposed
amendment or supplement, and the Company shall not file any such proposed
amendment or supplement to which the Placement Agent reasonably objects.

(iii)                From the date of this Agreement until the end of the
Prospectus Delivery Period, the Company shall promptly advise the Placement
Agent in writing (A) of the receipt of any comments of, or requests for
additional or supplemental information from, the Commission, (B) of the time and
date of any filing of any post-effective amendment to the Registration Statement
or any amendment or supplement to the Prospectus, the Time of Sale Disclosure
Package or any Issuer Free Writing Prospectus, (C) of the time and date that any
post-effective amendment to the Registration Statement becomes effective and (D)
of the issuance by the Commission of any stop order suspending the effectiveness
of the Registration Statement or of any order preventing or suspending its use
or the use of the Time of Sale Disclosure Package or any Issuer Free Writing
Prospectus, or of any proceedings to remove, suspend or terminate from listing
or quotation the Common Stock from any securities exchange upon which it is
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes. If the
Commission shall enter any such stop order at any time during the Prospectus
Delivery Period, the Company will use its reasonable efforts to obtain the
lifting of such order as soon as practicable. Additionally, the Company agrees
that it shall comply with the provisions of Rules 424(b), 430A and 430B, as
applicable, under the Securities Act and will use its reasonable efforts to
confirm that any filings made by the Company under Rule 424(b) were received in
a timely manner by the Commission.

(iv)               (A) During the Prospectus Delivery Period, the Company will
comply with all requirements imposed upon it by the Securities Act, the Rules
and Regulations and the Exchange Act so far as necessary to permit the
continuance of sales of or dealings in the Securities as contemplated by the
provisions hereof, the Registration Statement, the Time of Sale Disclosure
Package and the Prospectus. If during such period any event occurs as the result
of which the Prospectus (or if the Prospectus is not yet available to
prospective purchasers, the Time of Sale Disclosure Package) would include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
such statement was made, not misleading, or if during such period it is
necessary or appropriate in the opinion of the Company or its counsel or the
Placement Agent or its counsel to amend the Registration Statement or supplement
the Prospectus (or if the Prospectus is not yet available to prospective
purchasers, the Time of Sale Disclosure Package) to comply with the Securities
Act, the Company will promptly notify the Placement Agent and will amend the
Registration Statement or supplement the Prospectus (or if the Prospectus is not
yet available to prospective purchasers, the Time of Sale Disclosure Package) so
as to correct such statement or omission or effect such compliance.

(B)         If during the Prospectus Delivery Period there occurred or occurs an
event or development the result of which is that such Issuer Free Writing
Prospectus conflicted or would conflict with the information contained in the
Registration Statement or any Prospectus or would include an untrue statement of
a material fact or omitted or would omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, the Company has promptly notified or
promptly will notify the Placement Agent and has promptly amended or will
promptly amend or supplement, at its own expense, such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.

(v)                 The Company shall take or cause to be taken all necessary
action to qualify the Securities and the Placement Agent’s Securities for sale
under the securities laws of such jurisdictions as the Placement Agent
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Securities and the Placement Agent’s
Securities, except that the Company shall not be required in connection
therewith to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified, to execute a general consent
to service of process in any state or to subject itself to taxation in respect
of doing business in any jurisdiction in which it is not otherwise subject.

(vi)               The Company will furnish to the Placement Agent and counsel
for the Placement Agent copies of the Registration Statement, the Prospectus,
any Issuer Free Writing Prospectus and all amendments and supplements to such
documents, in each case as soon as available and in such quantities as the
Placement Agent may from time to time reasonably request.

(vii)              The Company will make generally available to its security
holders as soon as practicable, but in any event not later than 15 months after
the end of the Company’s current fiscal quarter, an earnings statement (which
need not be audited) covering a 12-month period that shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 of the Rules and
Regulations.

(viii)            Subject to the immediately following sentence, the Company,
whether or not the transactions contemplated hereunder are consummated or this
Agreement is terminated, will pay or cause to be paid (A) all expenses
(including transfer taxes allocated to the respective transferees) incurred in
connection with the delivery of the Securities and the Placement Agent’s
Securities, (B) all expenses and fees (including, without limitation, fees and
expenses of the Company’s counsel subject to the limitations set forth herein)
in connection with the preparation, printing, filing, delivery, and shipping of
the Registration Statement (including the financial statements therein and all
amendments, schedules, and exhibits thereto), the Securities and the Placement
Agent’s Securities, the Time of Sale Disclosure Package, the Prospectus, any
Issuer Free Writing Prospectus, and any amendment thereof or supplement thereto,
(C) all reasonable and documented filing fees and fees and disbursements of the
Placement Agent’s counsel incurred in connection with the qualification of the
Securities for offering and sale by the Placement Agent or by dealers under the
securities or blue sky laws of the states and other jurisdictions that the
Placement Agent shall designate, (D) the fees and expenses of any transfer agent
or registrar, (E) the filing fees and fees and any disbursements of the
Placement Agent’s counsel incident to any required review and approval by FINRA
of the terms of the sale of the Securities and the Placement Agent’s Securities
and (F) blue-sky fees and all other costs and expenses incident to the
performance of its obligations hereunder that are not otherwise specifically
provided for herein. The Company will reimburse the Placement Agent for the fees
incurred by Placement Agent’s counsel pursuant to clauses (C) and (E) above
(provided that $15,000 of such legal fees have already been paid by the Company)
in an amount equal to 2% of the gross proceeds of such Offering; however, in no
event shall such aggregate amount exceed $75,000. If this Agreement is
terminated by the Placement Agent in accordance with the provisions of Section 7
or Section 10, the Company will reimburse the Placement Agent for all reasonable
and documented out-of-pocket disbursements (including, but not limited to, fees
and disbursements of counsel (subject to the limitations set forth herein),
travel expenses, postage, facsimile and telephone charges) fees and
disbursements incurred by the Placement Agent in connection with its
investigation, preparing to market and marketing the Securities or in
contemplation of performing its obligations hereunder.

(ix)               The Company intends to apply the net proceeds from the sale
of the Securities to be sold by it hereunder for the purposes set forth in the
Time of Sale Disclosure Package or the Prospectus.

(x)                 The Company has not taken and will not take, directly or
indirectly, during the Prospectus Delivery Period, any action designed to or
which might reasonably be expected to cause or result in, or that has
constituted, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities.

(xi)               The Company represents and agrees that, unless it obtains the
prior written consent of the Placement Agent, and the Placement Agent represents
and agrees that, unless it obtains, the prior written consent of the Company, it
has not made and will not make any offer relating to the Securities that would
constitute an Issuer Free Writing Prospectus .

(xii)              The Company represents and agrees that, unless it obtains the
prior written consent of the Placement Agent, and the Placement Agent represents
and agrees that, unless it obtains, the prior written consent of the Company, it
has not made and will not make any offer relating to the Securities that would
constitute an Issuer Free Writing Prospectus. Any such free writing prospectus
consented to by the Company and the Placement Agent is hereinafter referred to
as a “Permitted Free Writing Prospectus”. The Company represents that it has
treated or agrees that it will treat each Permitted Free Writing Prospectus as
an “issuer free writing prospectus,” as defined in Rule 433, and has complied or
will comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely Commission filing where required, legending
and record-keeping.

(xiii)            The Company hereby agrees that, without the prior written
consent of the Placement Agent, it will not, during the period ending 90 days
after the date hereof (“Lock-Up Period”), (i) offer, pledge, issue, sell,
contract to sell, purchase, contract to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock; or (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the Common Stock, whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise; or
(iii) file any registration statement with the Commission relating to the
offering of any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock (other than (A) a registration
statement on Form S-4 and Form S-8 or (B) a post-effective amendment on Form S-1
to a previously filed and effective registration statement on Form S-1 solely
for purposes of keeping such prior effective registration statement current).
The restrictions contained in the preceding sentence shall not apply to (1) the
Securities and the Placement Agent’s Securities to be sold hereunder, (2) the
issuance of Common Stock upon the exercise of options, warrants, convertible
preferred stock, convertible notes or other exchange rights as disclosed as
outstanding in the Registration Statement or the Prospectus, or (3) the issuance
of employee stock options not exercisable during the Lock-Up Period and the
grant of restricted stock awards or restricted stock units pursuant to equity
incentive plans described in the Registration Statement and the Prospectus.
Notwithstanding the foregoing, to the extent that the Placement Agent is at such
time providing research coverage to the Company or intends to commence research
coverage to the Company and is subject to restrictions set forth by FINRA Rule
2711, if (x) the Company issues an earnings release or material news, or a
material event relating to the Company occurs, during the last 17 days of the
Lock-Up Period, or (y) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, the restrictions imposed by
this clause shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event, unless the Placement Agent waives such
extension in writing; provided, however, that this sentence shall not apply if
the research published or distributed on the Company is compliant with Rule 139
of the Securities Act and the Company’s securities are “actively traded” as
defined in Rule 101(c)(1) of Regulation M of the Exchange Act.

(xiv)            To engage and maintain, at its expense, a registrar and
transfer agent for the Common Stock.

(xv)             To use its best efforts to maintain its listing on the OTC
Marketplace (OTCQB) or the OTC Bulletin Board or become listed on a recognized
national exchange.

(xvi)            To not take, directly or indirectly, any action designed to
cause or result in, or that has constituted or might reasonably be expected to
constitute, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any securities of the Company to facilitate the
sale or resale of the Securities.

7.                   Conditions of the Placement Agent’s Obligations. The
obligations of the Placement Agent hereunder, and the Closing of the sale of the
Shares and Purchaser Warrants, are subject to the accuracy, as of the date
hereof and at the Closing Date, of and compliance in all material respects with
all representations, warranties and agreements of the Company contained herein,
the performance by the Company of its obligations hereunder and the following
additional conditions:

The Prospectus (in accordance with Rules 430A, 430B and 424(b), as applicable)
shall have been duly filed with the Commission, as appropriate; no stop order
suspending the effectiveness of the Registration Statement or any part thereof
nor suspending or preventing the use of the Time of Sale Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order preventing or suspending the use of the Prospectus shall
have been issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission; all requests for additional information (to be
included in the Registration Statement, the Time of Sale Disclosure Package, the
Prospectus, any Issuer Free Writing Prospectus or otherwise) on the part of the
Commission shall have been complied with to the Placement Agent’s reasonable
satisfaction.

 

(a)                 The Shares shall continue to be listed on the OTC
Marketplace (OTCQB) or the OTC Bulletin Board.

(b)                 The Company shall have entered into Subscription Agreements
with each of the Purchasers and such agreements shall be in full force and
effect.

(c)                 FINRA shall have raised no objection to the fairness and
reasonableness of the terms of this Agreement or the transactions contemplated
thereby.

(d)                 The Placement Agent shall not have reasonably determined,
and advised the Company, that the Registration Statement, the Time of Sale
Disclosure Package or the Prospectus, or any amendment thereof or supplement
thereto, or any Issuer Free Writing Prospectus contains an untrue statement of
fact which, in the Placement Agent’s reasonable opinion, is material, or omits
to state a fact which, in the Placement Agent’s reasonable opinion, is material
and is required to be stated therein or necessary to make the statements therein
not misleading.

(e)                 On the Closing Date, there shall have been furnished to the
Placement Agent the opinion and negative assurance letter of Jones Day, counsel
for the Company dated the Closing Date, and addressed to the Placement Agent, in
form and substance reasonably satisfactory to the Placement Agent.

(f)                  The Placement Agent shall have received a letter of UHY LLP
on the date hereof and on the Closing Date, addressed to the Placement Agent,
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualifications of accountants under Rule 2-01 of Regulation S-X
of the Commission, and confirming, as of the date of each such letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the Time of Sale
Disclosure Package, as of a date not prior to the date hereof or more than five
days prior to the date of such letter), the conclusions and findings of said
firm with respect to the financial information and other matters required by the
Placement Agent.

(g)                 On the Closing Date, there shall have been furnished to the
Placement Agent a certificate, dated the Closing Date, and addressed to the
Placement Agent, signed by the chief executive officer and the chief financial
officer of the Company, in their capacity as officers of the Company, to the
effect that:

(i)                   The representations and warranties of the Company in this
Agreement that are qualified by materiality or by reference to any Material
Adverse Effect are true and correct in all respects, and all other
representations and warranties of the Company in this Agreement are true and
correct, in all material respects, as if made at and as of the Closing Date, and
the Company has complied in all material respects with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date;

(ii)                 No stop order or other order (A) suspending the
effectiveness of the Registration Statement or any part thereof or any amendment
thereof, (B) suspending the qualification of the Securities for offering or
sale, or (C) suspending or preventing the use of the Time of Sale Disclosure
Package, the Prospectus or any Issuer Free Writing Prospectus has been issued,
and no proceeding for that purpose has been instituted or, to their knowledge,
is contemplated by the Commission or any state or regulatory body; and

(iii)                There has been no occurrence of any event resulting or
reasonably likely to result in a Material Adverse Effect during the period from
and after the date of this Agreement and prior to the Closing Date.

(h)                 On or before the date hereof, the Placement Agent shall have
received duly executed “lock-up” agreements, in a form set forth on Schedule IV,
among the Placement Agent and each of the individuals specified in Schedule V.

(i)                   The Company shall have furnished to the Placement Agent
and its counsel such additional documents, certificates and evidence as the
Placement Agent or its counsel may have reasonably requested.

If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Placement Agent by notice to the Company at any time at or prior to the Closing
Date, and such termination shall be without liability of any party to any other
party, except that Section 6(a)(viii), Section 8 and Section 9 shall survive any
such termination and remain in full force and effect.

8.                   Indemnification and Contribution.

(a)                 The Company agrees to indemnify, defend and hold harmless
the Placement Agent, its affiliates, directors and officers and employees, and
each person, if any, who controls the Placement Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any losses, claims, damages or liabilities to which the Placement Agent
or such person may become subject, under the Securities Act or otherwise
(including in settlement of any litigation if such settlement is effected with
the written consent of the Company), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
an untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement, including the information deemed to be a part of the
Registration Statement at the time of effectiveness and at any subsequent time
pursuant to Rules 430A and 430B of the Rules and Regulations, or arise out of or
are based upon the omission from the Registration Statement, or alleged omission
to state therein, a material fact required to be stated therein or necessary to
make the statements therein not misleading, (ii) an untrue statement or alleged
untrue statement of a material fact contained in the Time of Sale Disclosure
Package, the Prospectus, or any amendment or supplement thereto, any Issuer Free
Writing Prospectus or in any other materials used in connection with the
offering of the Securities, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, (iii) an untrue statement or alleged
untrue statement of a material fact contained in any materials or information
provided to investors by, or with the approval of, the Company in connection
with the marketing of the offering of the Securities, including any roadshow or
investor presentations made to investors by the Company (whether in person or
electronically), or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or (iv) in whole or in part, any material
breach in the representations and warranties of the Company contained herein or
in the Subscription Agreements and will reimburse the Placement Agent for any
legal or other expenses reasonably incurred by it in connection with evaluating,
investigating or defending against such loss, claim, damage, liability or
action; provided, however, that the Company shall not be liable in any such case
to the extent that any such loss, claim, damage, liability or action arises out
of or is based upon (A) an untrue statement or alleged untrue statement or
omission or alleged omission made in the Registration Statement, the Time of
Sale Disclosure Package, the Prospectus, or any amendment or supplement thereto
or any Issuer Free Writing Prospectus, or any amendment or supplement thereto,
in reliance upon, or in conformity with, written information furnished to the
Company by the Placement Agent specifically for use in the preparation thereof,
which written information is described in Section 8(f) or (B) the Placement
Agent’s bad faith, willful misconduct or gross negligence in performing the
services described in this Agreement.

(b)                 The Placement Agent will indemnify, defend and hold harmless
the Company, its affiliates, directors, officers and employees, and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any losses,
claims, damages or liabilities to which the Company may become subject, under
the Securities Act or otherwise (including in settlement of any litigation, if
such settlement is effected with the written consent of the Placement Agent),
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (i) an untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, the
Time of Sale Disclosure Package, the Prospectus, or any amendment or supplement
thereto or any Issuer Free Writing Prospectus, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in the Registration Statement, the Time of Sale
Disclosure Package, the Prospectus, or any amendment or supplement thereto or
any Issuer Free Writing Prospectus, or any amendment or supplement thereto in
reliance upon, or in conformity with, written information furnished to the
Company by the Placement Agent specifically for use in the preparation thereof,
which written information is described in Section 8(f), or (ii) the Placement
Agent’s bad faith, willful misconduct or gross negligence in performing the
services described in this Agreement, and will reimburse the Company for any
legal or other expenses reasonably incurred by the Company in connection with
defending against any such loss, claim, damage, liability or action.

(c)                 Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the failure to notify the indemnifying
party shall not relieve the indemnifying party from any liability that it may
have to any indemnified party except to the extent such indemnifying party has
been materially prejudiced by such failure. In case any such action shall be
brought against any indemnified party, and it shall notify the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate in, and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party, and after notice from the
indemnifying party to such indemnified party of the indemnifying party’s
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof; provided, however, that if (i) the indemnified party has
reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it or other indemnified parties that are different from or
in addition to those available to the indemnifying party, (ii) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party), or (iii) the indemnifying party has not in
fact employed counsel reasonably satisfactory to the indemnified party to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action or the indemnifying party does not diligently
defend the action after the assumption of the defense, the indemnified party
shall have the right to employ a single counsel to represent it in any claim in
respect of which indemnity may be sought under subsection (a) or (b) of this
Section 8, in which event the reasonable fees and expenses of such separate
counsel shall be borne by the indemnifying party or parties and reimbursed to
the indemnified party as incurred.

The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, lawsuit or proceeding in respect of which any
indemnified party is a party or could be named and indemnity was or would be
sought hereunder by such indemnified party, unless such settlement, compromise
or consent (a) includes an unconditional release of such indemnified party from
all liability for claims that are the subject matter of such action, lawsuit or
proceeding and (b) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

(d)                 If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above, (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Placement Agent on the other from the
offering and sale of the Securities or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company on the one hand and the
Placement Agent on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Placement Agent on the other shall be deemed to be in
the same proportion as the total net proceeds from the offering received by the
Company bear to the total fees and commissions received by the Placement Agent,
in each case as set forth in the table on the cover page of the Prospectus. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Placement Agent and the parties’ relevant intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The Company and the Placement Agent agree that it would
not be just and equitable if contributions pursuant to this subsection (d) were
to be determined by pro rata allocation or by any other method of allocation
that does not take account of the equitable considerations referred to in the
first sentence of this subsection (d). The amount paid by an indemnified party
as a result of the losses, claims, damages or liabilities referred to in the
first sentence of this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim that is the subject of
this subsection (d). Notwithstanding the provisions of this subsection (d), the
Placement Agent shall be required to contribute any amount in excess of the
amount of the Placement Agent’s commissions referenced in Section 2 actually
received by the Placement Agent pursuant to this Agreement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(e)                 The obligations of the Company under this Section 8 shall be
in addition to any liability that the Company may otherwise have and the
benefits of such obligations shall extend, upon the same terms and conditions,
to each person, if any, who controls the Placement Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act; and the
several obligations of the Placement Agent under this Section 8 shall be in
addition to any liability that the Placement Agent may otherwise have and the
benefits of such obligations shall extend, upon the same terms and conditions,
to the Company, and its officers, directors and each person who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act.

(f)                  For purposes of this Agreement, the Placement Agent
confirms, and the Company acknowledges, that there is no information concerning
the Placement Agent furnished in writing to the Company by the Placement Agent
specifically for preparation of or inclusion in the Registration Statement, the
Time of Sale Disclosure Package, the Prospectus, or any amendment or supplement
thereto or any Issuer Free Writing Prospectus other than the statements set
forth in the third paragraph on the cover page of the Prospectus, and the third,
fourth, fifth and sixth paragraphs under the heading “Plan of Distribution” in
the Registration Statement and the Prospectus.

9.                   Representations and Agreements to Survive Delivery. All
representations, warranties, and agreements of the Company herein or in
certificates delivered pursuant hereto, including, but not limited to, the
agreements of the Placement Agent and the Company contained in Section
6(a)(viii) and Section 8 hereof, shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Placement
Agent or any controlling person thereof, or the Company or any of its officers,
directors, or controlling persons, and shall survive delivery of, and payment
for, the Securities and the Placement Agent’s Securities to and by the Placement
Agent hereunder.

10.                Termination of this Agreement.

(a)                 The Placement Agent shall have the right to terminate this
Agreement by giving notice to the Company as hereinafter specified at any time
at or prior to the Closing Date, if in the discretion of the Placement Agent,
(i) there has occurred any material adverse change in the securities markets or
any event, act or occurrence that has materially disrupted, or in the reasonable
opinion of the Placement Agent, will in the future materially disrupt, the
securities markets or there shall be such a material adverse change in general
financial, political or economic conditions or the effect of international
conditions on the financial markets in the United States is such as to make it,
in the reasonable judgment of the Placement Agent, inadvisable or impracticable
to market the Shares or Purchaser Warrants or enforce contracts for the sale of
thereof, (ii) trading in the Company’s common stock shall have been suspended by
the Commission, or trading in securities generally on the OTC Bulletin Board,
NASDAQ Global Market, New York Stock Exchange or NYSE MKT shall have been
suspended, (iii) minimum or maximum prices for trading shall have been fixed, or
maximum ranges for prices for securities shall have been required, on the OTC
Bulletin Board, NASDAQ Global Market, New York Stock Exchange, or NYSE MKT, by
such exchange or by order of the Commission or any other governmental authority
having jurisdiction, (iv) a banking moratorium shall have been declared by
federal or New York or Washington state authorities, (v) there shall have
occurred any attack on, outbreak or escalation of hostilities or act of
terrorism involving the United States, any declaration by the United States of a
national emergency or war, any substantial change or development involving a
prospective substantial change in United States or international political,
financial or economic conditions or any other calamity or crisis, (vi) in the
judgment of the Placement Agent, there has been, since the time of execution of
this Agreement or since the respective dates as of which information is given in
the Prospectus, any Material Adverse Effect, or (vii) the Purchasers shall
decline to purchase the Shares or Purchaser Warrants for any reason permitted
under this Agreement or the Subscription Agreements. Any such termination shall
be without liability of any party to any other party except that the provisions
of Section 6(a)(viii) and Section 7 hereof shall at all times be effective and
shall survive such termination.

(b)                 If the Placement Agent elects to terminate this Agreement as
provided in this Section, the Company shall be notified promptly by the
Placement Agent by telephone, confirmed by letter.

11.                Notices. Except as otherwise provided herein, all
communications hereunder shall be in writing and, (i) if to the Placement Agent,
shall be mailed, delivered or telecopied to Olympus Securities LLC, telecopy
number: __________, Attention: Jeffrey Berman, Director, and (ii) if to the
Company, shall be mailed, delivered or faxed to it at Guided Therapeutics, Inc.,
5835 Peachtree Corners East, Suite D, Norcross, GA 30092, fax number:
770-242-8639, Attention: Chief Executive Officer; or in each case to such other
address as the person to be notified may have requested in writing. Any party to
this Agreement may change such address for notices by sending to the parties to
this Agreement written notice of a new address for such purpose.

12.                Persons Entitled to Benefit of Agreement. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns and the controlling persons, officers and
directors referred to in Section 8. Except as expressly provided in the
Subscription Agreements, nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained.

13.                Absence of Fiduciary Relationship. The Company acknowledges
and agrees that: (a) the Placement Agent has been retained solely to act as
placement agent in connection with the Offering and no fiduciary, advisory or
agency relationship between the Company and the Placement Agent has been created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agent has advised or is advising the
Company on other matters; (b) the price and other terms of the Shares and
Purchaser Warrants set forth in this Agreement were established by the Company
following discussions and arms-length negotiations with the Placement Agent and
the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement; (c) it has been advised that the Placement Agent and its affiliates
are engaged in a broad range of transactions that may involve interests that
differ from those of the Company and that the Placement Agent does not have any
obligation to disclose such interest and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship; (d) it has been advised that
the Placement Agent is acting, in respect of the transactions contemplated by
this Agreement, solely for the benefit of the Placement Agent, and not on behalf
of the Company.

14.                Amendments and Waivers. No supplement, modification or waiver
of this Agreement shall be binding unless executed in writing by the party to be
bound thereby. The failure of a party to exercise any right or remedy shall not
be deemed or constitute a waiver of such right or remedy in the future. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver be deemed or constitute a continuing waiver
unless otherwise expressly provided.

15.                Partial Unenforceability. The invalidity or unenforceability
of any section, paragraph, clause or provision of this Agreement shall not
affect the validity or enforceability of any other section, paragraph, clause or
provision.

16.                Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

17.                Submission to Jurisdiction. The Company irrevocably (a)
submits to the jurisdiction of any court of the State of New York for the
purpose of any lawsuit, action, or other proceeding arising out of this
Agreement, or any of the agreements or transactions contemplated by this
Agreement, the Registration Statement and the Prospectus (each a “Proceeding”),
(b) agrees that all claims in respect of any Proceeding may be heard and
determined in any such court, (c) waives, to the fullest extent permitted by
law, any immunity from jurisdiction of any such court or from any legal process
therein, (d) agrees not to commence any Proceeding other than in such courts,
and (e) waives, to the fullest extent permitted by law, any claim that such
Proceeding is brought in an inconvenient forum. THE COMPANY (ON BEHALF OF ITSELF
AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ON BEHALF OF ITS RESPECTIVE EQUITY
HOLDERS AND CREDITORS) HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE REGISTRATION
STATEMENT, THE TIME OF SALE DISCLOSURE PACKAGE AND THE PROSPECTUS.

18.                Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.

[Signature Page Follows]

 

 



 

 

 

 

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Placement Agent in accordance with its terms.

 

Very truly yours,

GUIDED THERAPEUTICS, INC.

    By:

/s/ Gene S. Cartwright

      Name: Gene S. Cartwright       Title: President and CEO  

 

Confirmed as of the date first above mentioned by the Placement Agent   OLYMPUS
SECURITIES LLC   By:

/s/ Jeffrey Berman

    Name: Jeffrey Berman     Title: Director  

 